Citation Nr: 0114226	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  98-10 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an increased rating for the service 
connected residuals of a bilateral frozen foot disability, 
prior to January 12, 1998, rated as 30 percent disabling.

2.  Entitlement to an increased rating for the service-
connected residuals of a left frozen foot disability, on and 
after January 12, 1998, currently rated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for the service-
connected residuals of a right frozen foot disability, on and 
after January 12, 1998, currently rated as 20 percent 
disabling.  






REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to August 
1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the RO which 
assigned separate 20 percent ratings for each service-
connected frozen foot disability, effective on April 16, 
1997.  

By rating action in May 1998, the RO found that the decision 
to assign separate ratings for the service-connected cold 
injury residuals prior to January 12, 1998 was clearly and 
unmistakable erroneous on the basis that the new rating 
criteria had not become effective until that date.  

The Board remanded the case for additional development of the 
record in December 1999.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeals concerning the service-connected 
residuals of left or right frozen foot disabilities has been 
obtained.  

2.  The service-connected residuals of left and right frozen 
foot disability is shown to have been manifested by pain and 
numbness, with nail abnormalities and locally impaired 
sensation, both prior to and after January 12, 1998.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 30 percent for the service-connected bilateral 
frozen foot disability prior to January 12, 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, including Diagnostic 
Code 7122 (1997).  

2.  The criteria for the assignment of a separate 30 percent 
evaluation, but not greater, for the service-connected 
residuals of a left frozen foot disability are met on and 
after January 12, 1998.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.104, including Diagnostic Code 7122 (2000).  

3.  The criteria for the assignment of a separate 30 percent 
evaluation, but not greater, for the service-connected 
residuals of a right frozen foot disability are met on and 
after January 12, 1998.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.104, including Diagnostic Code 7122 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled. There is no indication of 
any additional records that the RO failed to obtain.  

The RO also provided the veteran appropriate VA examinations.  
He was notified in the rating decision, as well as the 
Statement of the Case (SOC) of the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, SOC, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran testified at a hearing at the RO on May 27, 1998 
that, in essence, the service-connected residuals of a 
bilateral frozen foot disability were initially evaluated as 
50 percent disabling subsequent to service and that his 
current level of disability was of a similar severity.  

Historically, it is noted that a 50 percent evaluation for 
the service-connected bilateral frozen foot disability was 
established in a September 1945 rating decision.  The record 
reflects that the veteran had been hospitalized in Belgium, 
Germany, and eventually the United States for his bilateral 
frozen foot condition, which was described as swelling and 
peeling of both feet with sharp pains and blistering of the 
left foot and big toe.  After additional development, the 
evaluation was ultimately reduced to a 30 percent rating, in 
a November 1946 rating decision.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history.  The Board attempts to determine the extent to which 
the veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. §1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  The history of 
the veteran's disabilities has been reviewed, but the more 
recent evidence is the most relevant to his claim for an 
increased rating.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected residuals of left and right frozen feet 
disabilities are currently rated under Diagnostic Code 7122, 
which evaluates cold injury residuals.  The Board notes that, 
during the pendency of the veteran's appeal, a revised rating 
schedule for cold injury residuals became effective on 
January 12, 1998.  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the Court held, in pertinent part, that, where the 
law or regulation changed after a claim had been filed but 
before the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant must 
be applied.  

However, if it is determined that the new criteria is more 
favorable, the new criteria may not be applied for the period 
prior to the revision.  See VAOPGCPREC 3-2000 (April 10, 
2000).  As limited by 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2000), the effective date of any increase assigned 
under the amended version of the rating schedule can be no 
earlier than the effective date of the regulation.  

Under the old criteria, in effect prior to January 12, 1998, 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1997) governed 
ratings for residuals of frozen feet.  

Under that Diagnostic Code, an evaluation of 30 percent was 
warranted for persistent moderate swelling, tenderness, 
redness, etc. of the feet, bilaterally.  The maximum rating 
of 50 percent under that code was warranted only if there was 
loss of toes or parts, with persistent severe symptoms, 
bilaterally.  

The old criteria also provided that, with extensive losses, 
higher ratings might be warranted by reference to amputation 
ratings for toes and combination of toes; in the most severe 
cases, ratings for amputation or loss of use of one or both 
feet should be considered.  There is no requirement of loss 
of toes or parts for the persistent moderate or mild under 
this diagnostic code.  NOTE to Diagnostic Code 7122, 
effective prior to January 12, 1998.  

The modified regulations for cold injury residuals are found 
in 38 C.F.R. § 4.104 (2000).  The new criteria for rating 
cold injury residuals became effective on January 12, 1998 
(see 62 Fed.Reg. 65207 (1997)), and there were further minor 
changes to the criteria, effective on August 13, 1998 (see 63 
Fed.Reg. 37778 (1998)).  

Under the new criteria for rating cold injury residuals, each 
affected part is to be rated separately, and combined in 
accordance with 38 C.F.R. § 4.25 and 4.26.  A 30 percent 
rating is assigned with the following in affected parts: 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 20 
percent rating is warranted for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

Amputations of fingers or toes, complications such as 
squamous cell carcinoma at the site of a cold injury scar, 
and peripheral neuropathy are to be rated under other 
diagnostic codes.  Other disabilities which have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc. are to be rated 
separately unless they are used to support an evaluation 
under Diagnostic Code 7122.  38 C.F.R. § 4.104 including 
Diagnostic Code 7122 (2000).  

The report of an August 1998 VA examination shows that the 
veteran was diagnosed with neurological residuals of frozen 
feet, bilaterally.  

The report of a May 2000 VA examination shows that the 
veteran complained that his feet ached intermittently 
throughout the day and that he had difficulty walking for any 
length of time due to the service-connected residuals of left 
and right frozen feet disabilities.  There was no amputation 
or other tissue loss.  The veteran stated that his feet were 
always cold, but denied cold sensitization.  There was no 
Raynaud's phenomenon.  There was no evidence of 
hyperhidrosis.  There was paresthesias, numbness, burning, 
and a toothache type pain in both feet, right being worse 
than the left.  There was chronic onychomycosis of multiple 
toenails.  There was no breakdown, ulceration, or frostbite 
scars.  He was never diagnosed with skin cancer.  There was 
no edema, and skin color was normal in that it was "pink."  
There was no skin thickening or thinning.  

On examination of his feet, there was no edema.  The 
temperature of the skin was normal.  There was no atrophy.  
The skin was dry.  Texture was normal.  There was no hair 
growth.  Neurological examination was unremarkable.  The 
veteran was able to feel the examiner's touch.  The pulsation 
of his left foot was fair, and the pulsations in his right 
foot and ankle were poor.  The X-ray examination showed 
unremarkable bilateral feet except tiny plantar calcaneal 
spur on the right.  

The Board finds, based on its review of the evidence of 
record, that a rating in excess of 30 percent is not shown to 
have been assignable for the service-connected residuals of 
bilateral frozen feet under the old criteria in effect prior 
to January 12, 1998.  

As noted, under the former criteria, a 50 percent rating was 
warranted for bilateral frozen feet with loss or toes or 
parts and persistent severe symptoms.  While the Board finds 
that the evidence shows that the veteran has a history of 
severe trenchfoot injury in service, the veteran is not shown 
to have had the loss of any of his toes or parts of his toes 
as the result of his injury suffered during service.  Thus, 
given the rating criteria in effect prior to January 12, 
1998, an increased rating higher than 30 percent for the 
service-connected bilateral trenchfoot is not for 
application.  

However, the Board find that separate 30 percent ratings for 
each lower extremity are warranted pursuant to the new 
criteria of Diagnostic Code 7122, effective on January 12, 
1998.  In the present case, the veteran's feet exhibit pain 
and numbness, with onychomycosis of the toenails and locally 
impaired sensation of the feet.  The veteran's service-
connected residuals of a left and a right frozen foot are 
manifested by paresthesias and burning.  This comports with 
the maximum evaluation assigned in accordance with the new 
criteria of Diagnostic Code 7122.  

Under the new criteria, separate evaluations may be assigned 
for amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy under other diagnostic codes.  However, 
as discussed in this case, there is no evidence that any 
other disabilities have been diagnosed as the residual 
effects of the cold injury that were not used to support the 
separate 30 percent evaluations assigned on and after January 
12, 1998.  See 38 C.F.R. § 4.104, including Diagnostic Code 
7122, NOTE 1.  



ORDER

A rating greater than 30 percent for the service-connected 
residuals of the bilateral frozen foot disability, prior to 
January 12, 1998, is denied.  

A separate 30 percent rating for the service-connected 
residuals of a left frozen foot disability is granted, on and 
after January 12, 1998, subject to the regulations governing 
the disbursement of VA monetary benefits.  

A separate 30 percent rating for the service-connected 
residuals of a right frozen foot disability is granted, on 
and after January 12, 1998, subject to the regulations 
governing the disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

